Citation Nr: 0514213	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Carl B. Rice, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 17, 1947, to July 
16, 1950.  He died on February [redacted], 1996.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996 and September 1998 by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA)

On April 6, 1998, the appellant appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

A Board decision dated December 17, 1999, denied the 
appellant's claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the appellant, vacated the Board's 
December 17, 1999, decision and remanded the matter to the 
Board for consideration of the applicability of the Veterans 
Claims Assistance Act of 2000.

In August 2001, the Board notified the appellant that a 
temporary stay of consideration of claims under 38 U.S.C.A. 
§ 1318 had been imposed by Chairman's Memorandum 01-01-17.  
In April 2003, the Board notified the appellant that the 
lifting, in part, of the temporary stay of consideration of 
claims under 38 U.S.C.A. § 1318 by Chairman's Memorandum 01-
03-09 applied to her appeal.

In August 1998 and in June 2003, the Board remanded this case 
to the RO for procedural reasons.  The case was most recently 
returned to the Board in April 2005.

FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  At his death in February 1996, the veteran was rated as 
70 percent disabled by schizophrenic reaction, paranoid type, 
which was his only service connected disability.

3.  The veteran's immediate cause of death was ischemic 
cardiomyopathy.

4.  Cardiovascular disease was not present during the 
veteran's active service and was not manifested to a 
compensable degree within one year of his separation from 
service.

5.  There is no competent medical evidence that medication 
prescribed and taken by the veteran for treatment of a 
service connected psychiatric disability caused or in any way 
contributed to his death.

6.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability which was rated totally disabling for a 
period of 10 years immediately preceding death.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A remedial VCAA notice letter furnished by the RO to the 
appellant in September 2003 informed her of the evidence 
needed to substantiate her claims, of the evidence which VA 
had obtained, and of the evidence which she should submit or 
identify in support of her claims.  The RO's letter advised 
the appellant that it was her responsibility to support her 
claims with appropriate evidence and to make sure that VA 
received any pertinent non-federal records.  A supplemental 
statement of the case furnished by the RO to the appellant in 
December 2004 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  

The RO's letter to the appellant and the supplemental 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the appellant provide any evidence in 
her possession she thought was relevant to her claims, it 
did, as noted above, advise her that it was her ultimate 
responsibility to support her claims with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the appellant has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims and any error 
in the VCAA notice provided to the appellant has not affected 
the essential fairness of the consideration of her claims.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir, April 14, 
2005); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the records of the veteran's medical 
treatment at private and VA medical facilities during the 
year prior to his death and associated such records with the 
other evidence in the claims file, including the veteran's 
death certificate and all evidence which was of record prior 
to the veteran's death.  The appellant and her representative 
have not identified any additional existing evidence which 
might be pertinent to the appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.

II. Legal Criteria

A. Service Connection for Cause of Death 

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein; no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Cardiovascular 
disease may be presumed to have been incurred in service when 
the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct, or for claims filed after October 31,1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2004).  The simple drinking of alcoholic beverage 
is not of itself willful misconduct.  The deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2004).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.104, Diagnostic Code 7000, pertaining to 
valvular heart disease provides that an evaluation of 10 
percent requires workload of greater than 7 METS but not 
greater than 10 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  

Note (2) to 38 C.F.R. § 4.104 provides: One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METS 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METS by exercise testing cannot be done for 
medical reasons, an examination by a medical examiner of the 
level of activity (expressed in METS and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7020, pertaining to 
cardiomyopathy, provides that an evaluation of 10 percent 
requires workload of greater than 7 METS but not greater than 
10 METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

B. DIC Under 38 U.S.C.A. § 1318  

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2004).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.
 
The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 3.22 were "interpretative", the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be:  (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

III. Factual Background and Analysis

A. Service Connection for Cause of Death  

At the time of his death in February 1996, the veteran's only 
service connected disability was a psychiatric disorder 
(schizophrenic reaction, paranoid type).  The veteran's death 
certificate listed the immediate cause of his death as 
ischemic cardiomyopathy and stated that the interval between 
onset and death was years.  No underlying causes of death 
leading to the immediate cause of death were listed.

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnoses of any 
cardiovascular abnormality or disorder, and it is undisputed 
that cardiovascular disease was not manifested during the 
veteran's period of active service.  At an examination for 
separation in July 1950, the veteran's blood pressure was 
recorded as 120/76 and a chest X-ray was negative.  No 
defects or diagnoses of any kind were reported.

The veteran's representative argues that post-service medical 
records show that the veteran was entitled to service 
connection for cardiovascular disease on a presumptive basis.  
For the reasons stated below, the Board does not agree.

In June 1951 (approximately one month before the end of the 
one year period for presumptive service connection on July 
16, 1951), the veteran was admitted to a private hospital for 
psychiatric treatment.  A physical examination at that time 
showed that the veteran's chest had normal configuration and 
movements and that his heart had no abnormal tones or murmurs 
and was not enlarged to percussion.  The veteran's pulse was 
72, full and regular, and his blood pressure was 132/90.  A 
chest X-ray showed normal findings in the lung fields and 
heart.  

On October 10, 1951, the veteran was admitted to a VA Medical 
Center for psychiatric treatment.  An admission physical 
examination found his cardiovascular system to be normal, 
with no cardiac enlargement, no murmurs, heart sounds strong 
and of good quality, and no evidence of cardiac pathology.  
However, a radiologist reported an interpretation of a chest 
X-ray taken the next day, October 11, 1951, as follows: 

The transverse diameter of the heart is increased.  The 
total transverse diameter measures 16 cm. whereas the 
greatest intrathoracic diameter is only 30.5 cm.  The 
configuration of the heart suggests a mitral valve 
lesion with enlargement of the left atrium and 
congestion of the intrapulmonary vessels.  The aorta 
appears normal.  The lung fields and other chest 
structures appear free from disease.

With regard to this chest X-ray interpretation almost three 
months after the end of the one year period for presumptive 
service connection, the appellant's representative contends 
that the suspected mitral valve lesion with enlargement of 
the atrium of the veteran's heart may have been present 
during the presumptive period.  Assuming, without deciding, 
that such was the case, nevertheless, that would not 
establish entitlement on the veteran's part to presumptive 
service connection for a cardiovascular disability because it 
would not be shown that cardiovascular disease had been 
manifested to compensable (10 percent) degree within the 
presumptive period.  A compensable evaluation for either 
valvular heart disease or cardiomyopathy would have required 
that a workload of greater than 7 METS but not greater than 
10 METS resulted in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000, 7020 (2004).  Although the 
veteran was not evaluated for a determination of METS during 
the period of time in question, there is absolutely no 
medical evidence or other credible evidence that he 
experienced any dyspnea, fatigue, angina, dizziness, or 
syncope during the presumptive period or that he was 
prescribed continuous medication for cardiovascular symptoms 
during the presumptive period.  Therefore, there is no basis 
on which to find that the veteran's cause of death, ischemic 
cardiomyopathy, was incurred in or aggravated by service or 
may be presumed to have been incurred in service.  See 
38 C.F.R. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

The appellant and her representative contend, in the 
alternative, that the veteran's service connected psychiatric 
disorder substantially or materially contributed to his cause 
of death.  They allege that, prior to his death, the veteran, 
who was a known alcoholic, was consuming large amounts of 
alcohol and mixing it with the medication Thorazine which he 
took for his psychiatric disorder.  

At a VA psychiatric examination in December 1974, it was 
noted that 300 milligrams of Thorazine to be taken four times 
per day had been prescribed for the veteran and that he had 
been advised to refrain from use of alcohol.  However, a list 
of 14 medications which the veteran was taking in February 
1995 when he was evaluated for home health care by a private 
agency did not include Thorazine or its generic equivalent.  
The list did include diazepam (Valium) and halopendol 
(Haldol).  There is, however, no evidence of record from 
which it could be determined which medications and their 
dosages the veteran was taking in the weeks and months just 
prior to his death in February 1996.  In this regard, the 
Board notes that the veteran spent his last months in 
Virginia where he died and the appellant remained in New 
York.  The appellant has no personal knowledge of the 
medications which the veteran may have been taking or the 
amount of alcohol he was consuming in the weeks and months 
just prior to his death.  Furthermore, in the event that 
taking a combination of psychoactive medication which had 
been prescribed for his service connected disability and 
large amounts of alcohol substantially and materially 
contributed to the veteran's death from ischemic 
cardiomyopathy, as the appellant has alleged, the veteran's 
death would be considered of willful misconduct origin, 
because there is no indication in the record that his abuse 
of alcohol was of other than willful misconduct origin.  See 
38 C.F.R. § 3.301 (2004).

In any event, the Board finds that the only probative 
evidence on the issue of whether psychoactive medication 
prescribed for a service connected disability substantially 
or materially contributed to the veteran's death would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2004).  In 
this case, there is no competent medical evidence that the 
veteran's service connected schizophrenic reaction, paranoid 
type, or medication prescribed and taken for that disorder, 
caused or substantially or materially contributed to the 
veteran's death.  The appellant's stated belief that 
medication taken by the veteran for his service connected 
disability contributed to his death is lacking in probative 
value, because as a layperson she is not qualified to offer 
an opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In sum, there is no basis in law or fact on which service 
connection for the cause of the veteran's death might be 
allowed, and entitlement to that benefit is not established.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

B. DIC Under 38 U.S.C.A. § 1318  

At the time of his death in February 1996, the veteran's only 
service connected disability, a psychiatric disorder, was 
evaluated as 70 percent disabling.  He was thus not in 
receipt of or entitled to receive compensation at the rate of 
100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding his death.  For that reason, the appellant is not 
entitled to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

The appellant's representative has argued that a rating 
decision in April 1987, which reduced the evaluation for the 
veteran's service connected psychiatric disability from 100 
percent to 70 percent, involved clear and unmistakable error 
(CUE) and so the veteran was entitled to receive compensation 
at the 100 percent rate for ten or more years immediately 
preceding his death.  However, the record reveals that the 
veteran appealed the RO's reduction of the rating for his 
psychiatric disability to the Board and that in an October 
12, 1998, decision, the Board denied his appeal.  The rating 
decision of April 1987 was subsumed by the Board's October 
12, 1998, decision.  See 38 C.F.R. § 20.1104 (2004).  Also, 
in November 1999, the appellant made a motion to revise or 
reverse the Board's October 12, 1998, decision on the grounds 
of CUE.  Her motion was dismissed under the provisions of 
38 C.F.R. §§ 20.1404, 20.1409, by a December 17, 1999, Board 
decision without prejudice to refile the motion.  The Board 
points out to the appellant that she may confer with her 
representative concerning the matter of whether she wishes to 
refile her motion.  On the record as it now stands, however, 
the October 12, 1998, Board decision is final, see 
38 U.S.C.A. § 7104(b) (West 2002), and CUE in that decision 
has not been shown.  Therefore, the veteran was not entitled 
to receive compensation at the 100 percent rate for a period 
of ten or more years immediately preceding his death on the 
basis of CUE in a decision by the RO or by the Board.

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002) is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


